DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
    The Applicant’s amendment, filed 12/15/2021, has been received, entered into the record, respectfully and fully considered.
    By this amendment, claims 3 and 9 have been amended. No claims are canceled. No claims are added. Thus, claims 1-20 have been examined. 
    Any objection, claim interpretation and claim rejection not repeated below is withdrawn due to Applicant's amendments.


Response to Arguments

Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
Applicant argued on page 8 of the remarks:
Irrespective of what Jovicic teaches, Jovicic is not properly combinable with Schmidt because Jovicic is not an analogous art……Applicant respectfully notes that though Jovicic refers to "codeword" in paragraph 0062 and Figs. 3A and 3B, Jovicic's codeword has absolutely no pertinence to codewords in Error Correcting Codes (ECC) as recited in the claims of the present Application ……The claims also expressly recite "a plurality of codewords of an error correcting code." Thus, a person skilled in the art is not likely to confuse codewords of an ECC with the codewords that are stored at stationary light fixtures.

  

Jovicic is non analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, examiner respectfully disagree and would like to point out that Jovicic is pertinent to the particular problem with which the applicant was concerned, i.e. data arranged in Latin Square layout, as it does not matter what type of codeword it is, i.e. codewords of an ECC stored in multiple dies vs the codewords that are stored at stationary light fixtures, it is all about data and how the data (i.e. any type codeword) is arranged in devices.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al., US20140089760, hereinafter Schmidt, in view of JOVICIC, US 20160149640, hereinafter JOVICIC.

As per claim 1, Schmidt teaches A method comprising:
receiving a plurality of codewords of an error correcting code;
dividing the plurality of codewords of the error correcting code into a plurality of segments (Fig.1, [0026] each codeword is divided into two portions and stored in segments 18 of multiple die 16.); 
arranging, by a processing device, the plurality of segments of the plurality of codewords in a Latin Square (LS) layout spread across a plurality of dies, 
forming an error correcting layout across the plurality of dies, wherein at least a portion of the error correcting layout constitutes the LS layout.
 (Fig.4, [0043], distributing portions of multiple codewords, CW0-CW9, among six die, Examiner notes “a partial LS layout”)

Schmidt does not teach
wherein a number of codewords in the plurality of codewords is equal to a number of dies in the plurality of dies, and 
wherein a codeword segment along a column or row of the LS layout is not repeated; 
JOVICIC teaches
wherein a number of codewords in the plurality of codewords is equal to a number of dies in the plurality of dies, and 
wherein a codeword segment along a column or row of the LS layout is not repeated; and
([0062] codeword sequences are drawn from a matrix in which a given entry (e.g., a given codeword) appears exactly once in any given row and exactly once in any given column. Such a matrix is known as a Latin square. Examiner notes that “codeword sequences ……appears exactly once in any given row and exactly once in any given column” corresponding to “codeword segment along a column or row of the LS layout is not repeated”; See also Fig. 3A, 3B.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Schmidt to incooperate the feature “a number of codewords in the plurality of codewords is equal to a number of dies” taught by JOVICIC in order to error correction in memory (Schmidt, [0001]).

As per claim 9, Schmidt teaches A method comprising:
obtaining a plurality of codewords, wherein each codeword is an element of an error correcting code (ECC);
assigning a plurality of dies of a memory-subsystem to each codeword of the plurality of codewords, (Fig.1, [0026] each codeword is divided into two portions and stored in segments 18 of multiple die 16)
separating each codeword of the plurality of codewords into a plurality of segments, wherein the plurality of segments are distributed across the plurality of dies of the memory sub-system; (Fig.4, [0043], distributing portions of multiple codewords, CW0-CW9, among six die,)
calculating an exclusive-OR (XOR) value based on the plurality of codewords; ([0055] 814 the second portion of the first codeword (which was stored on the failed second die) may be reconstructed based at least in part on an XOR result)
applying respective shifts to the plurality of segments of the plurality of codewords ([0028], portions of a codeword may be stored in segments of die that are offset from each other...... may be "offset" from each other if they occupy different column addresses within their respective pages.) to arrange the plurality of segments in a Latin Square (LS) layout spread across the plurality of dies ([0027], a codeword is divided into n portions. In some embodiments, the n portions may be stored in segments of n separate die); and
storing the plurality of segments of the plurality of codewords (Fig.8, 802, 804, 806, 808) and the calculated XOR value (Fig.8, 810) in an error correcting layout (Fig.7, Die 0-Die 5 and SRAM), wherein the LS layout constitutes at least a portion (Fig.7, Die 0-Die 5) of the error correcting layout (Fig.7, Die 0 - Die 5 and SRAM).

Schmidt does not teach
wherein a number of codewords in the plurality of codewords is equal to a number of dies in the plurality of dies, and 
wherein a codeword segment along a column or row of the LS layout is not repeated; 
JOVICIC teaches
wherein a number of codewords in the plurality of codewords is equal to a number of dies in the plurality of dies, and 
wherein a codeword segment along a column or row of the LS layout is not repeated; and
([0062] codeword sequences are drawn from a matrix in which a given entry (e.g., a given codeword) appears exactly once in any given row and exactly once in any given column. Such a matrix is known as a Latin square. Examiner notes that “codeword sequences ……appears exactly once in any given row and exactly once in any given column” corresponding to “codeword segment along a column or row of the LS layout is not repeated”; See also Fig. 3A, 3B.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Schmidt to incooperate the feature “a number of codewords in the plurality of codewords is equal to a number of dies” taught by JOVICIC in order to error correction in memory (Schmidt, [0001]).

As per claim 17, Schmidt teaches A system comprising:
a memory component (Fig.9, 916); and
a processing device (Fig.9, 908), operatively coupled with the memory component, to: 
receive a plurality of codewords of an error correction code;
divide the plurality of codewords of the error correcting code into a plurality of segments (Fig.1, [0026] each codeword is divided into two portions and stored in segments 18 of multiple die 16.); 
arrange, by a processing device, the plurality of segments of the plurality of codewords in a Latin Square (LS) layout spread across a plurality of dies, 
form an error correcting layout across the plurality of dies wherein at least a portion of the error correcting layout constitutes the LS layout. (Fig.4, [0043], distributing portions of multiple codewords, CWO-CW9, among six die, Examiner notes “a partial LS layout”)

Schmidt does not teach
wherein a number of codewords in the plurality of codewords is equal to a number of dies in the plurality of dies, and 
wherein a codeword segment along a column or row of the LS layout is not repeated; 
JOVICIC teaches
wherein a number of codewords in the plurality of codewords is equal to a number of dies in the plurality of dies, and 
wherein a codeword segment along a column or row of the LS layout is not repeated; and
([0062] codeword sequences are drawn from a matrix in which a given entry (e.g., a given codeword) appears exactly once in any given row and exactly once in any given column. Such a matrix is known as a Latin square. Examiner notes that “codeword sequences ……appears exactly once in any given row and exactly once in any given column” corresponding to “codeword segment along a column or row of the LS layout is not repeated”; See also Fig. 3A, 3B.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Schmidt to incooperate the feature “a number of codewords in the plurality of codewords is equal to a number of dies” taught by JOVICIC in order to error correction in memory (Schmidt, [0001]).

As per claim 2, Schmidt-JOVICIC teaches The method as applied above in claim 1, Schmidt further teaches wherein each codeword of the plurality of codewords is divided into an equal number of segments ([0026], each codeword is divided into two portions and stored in segments 18 of multiple die 16.)

As per claim 3, Schmidt-JOVICIC teaches The method as applied above in claim 2, Schmidt further teaches wherein the number of segments in each codeword is equal to the number of dies in the plurality of dies.
([0027], a codeword is divided into n portions. In some embodiments, the n portions may be stored in segments of n separate die)

As per claim 4, Schmidt-JOVICIC teaches The method as applied above in claim 3, Schmidt further teaches wherein each die of the plurality of dies includes a number of memory units. (Fig.1, [0024])

As per claim 5, Schmidt-JOVICIC teaches The method as applied above in  Schmidt further teaches wherein the number of memory units in each die is equal to the number of segments in each codeword.
([0027], a codeword is divided into n portions. In some embodiments, the n portions may be stored in segments of n separate die)

As per claim 10, Schmidt-JOVICIC teaches The method as applied above in claim 9, Schmidt further teaches wherein a number of memory units in each die of the plurality of dies is equal to the number of segments in each codeword.
([0027], a codeword is divided into n portions. In some embodiments, the n portions may be stored in segments of n separate die)

As per claim 6, Schmidt-JOVICIC teaches The method as applied above in claim 1, Schmidt teaches further comprising: calculating an exclusive-OR (XOR) value based on a combination of the plurality of codewords. ([0055] 814 the second portion of the first codeword (which was stored on the failed second die) may be reconstructed based at least in part on an XOR result)

As per claim 18, Schmidt-JOVICIC teaches The system as applied above in claim 17, Schmidt further teaches wherein the processing device is further to:
calculate an exclusive-OR (XOR) value based on a combination of the plurality of codewords. ([0055] 814 the second portion of the first codeword (which was stored on the failed second die) may be reconstructed based at least in part on an XOR result)

As per claim 7, Schmidt-JOVICIC teaches The method as applied above in claim 6, Schmidt further teaches further comprising:
storing the XOR value in an additional die (Fig.6, SRAM) outside of the LS layout and within the error correcting layout (Fig.6).

As per claim 13, Schmidt-JOVICIC teaches The method as applied above in claim 12, Schmidt further teaches wherein the larger error correcting layout comprises another die (Fig.6, SRAM) in addition to the plurality of dies in the partial LS layout (Fig.6).

As per claim 19, Schmidt-JOVICIC teaches The system as applied above in claim 18, Schmidt further teaches wherein the processing device is further to:
store the XOR value in an additional die (Fig.6, SRAM;) outside of the LS layout and within the error correcting layout (Fig.6).

As per claim 8, Schmidt-JOVICIC teaches The method as applied above in claim 6, Schmidt further teaches further comprising:
storing the XOR value within the LS layout that spans the entire error correcting layout, wherein the XOR value is distributed uniformly across the plurality of dies. ([0043] the contents of the XOR results may be distributed among (n+ 1) die, where n is the number of portions into which codewords are divided)

 wherein each memory unit along a column of the error correcting layout corresponds to one die of the plurality of dies, and each memory unit along a row of the error correcting layout corresponds to a different die of the plurality of dies. (Fig.7)

As per claim 12, Schmidt-JOVICIC teaches The method as applied above in claim 11, Schmidt further teaches wherein the LS layout is a partial LS layout (Fig.6, Die0-Die5), and wherein the error correcting layout is larger than the LS layout (Fig.6, Die0-Die5 and SRAM).

As per claim 14, Schmidt-JOVICIC teaches The method as applied above in claim 13, Schmidt teaches further comprising: 
dividing the XOR value into a plurality of segments;
storing each of the segments of the XOR value in the another die within the larger error correcting layout ([0043] the contents of the XOR results may be distributed among (n+ 1) die, where n is the number of portions into which codewords are divided)

As per claim 15, Schmidt-JOVICIC teaches The method as applied above in claim 1, Schmidt further teaches wherein the LS layout is a full LS layout (Fig.4, Die0-Die5) that spans the entire error correcting layout (Fig.4, Die0-Die5).

 further comprising: 
dividing the XOR value into a plurality of segments;
distributing the segments of the XOR value uniformly among the plurality of dies along a row of the full LS layout.
([0043] the contents of the XOR results may be distributed among (n+1) die, where n is the number of portions into which codewords are divided)

As per claim 20, Schmidt-JOVICIC teaches The system as applied above in claim 18, Schmidt further teaches wherein the processing device is further to:
store the XOR value within the LS layout that spans the entire error correcting layout (Fig.4, Die0-Die5), 
wherein the XOR value is distributed uniformly across the plurality of dies. ([0043] the contents of the XOR results may be distributed among (n+ 1) die, where n is the number of portions into which codewords are divided)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG TANG whose telephone number is (469)295-9106. The examiner can normally be reached Monday - Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571)270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG TANG/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111